DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Lian et al. (Automatic generation of Large-Scale Handwriting Font Via Style Learning, Nov. 2016, hereinafter “Lian”)
Xia et al. (WO 2014200736 A1, hereinafter “Xia”)
Yu et al. (US 20190147336 A1, hereinafter “Yu”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (Automatic generation of Large-Scale Handwriting Font Via Style Learning, Nov. 2016, hereinafter “Lian”) in view of Xia et al. (WO 2014200736 A1, hereinafter “Xia”).
Regarding claims 1, 13, 14 and 15:
Lian teaches a method for converting a font of a Chinese character in an image (Lian Introduction section 1, wherein Lian discloses a method and system for converting a font, specially a font of a Chinese character in an image), comprising:
acquiring a stroke of a to-be-converted Chinese character in the image and spatial distribution information of the stroke (Lian section 2 Method Description and section 2.2 Stroke extraction, where Lian teaches acquiring character stroke and stroke trajectory and location (spatial location) from photo for example, to allow stroke extraction); and
generating a Chinese character in a target font that corresponds to the to-be-converted Chinese character in the image according to the stroke of the to-be-converted Chinese character, the spatial distribution information of the stroke and standard stroke information of the target font, to replace the to-be-converted Chinese character (Lian introduction section and section 2.4 Recovering Handwriting Details, figs. 1 and 2, where Lian teaches generating a corresponding Chinese character in a target font based on the stroke, location trajectory of each stroke and position).
Lian fails to specifically use the word spatial distribution information to indicate the distribution of the strokes.
	However, Lian teaches determining stroke shape, stroke layout and layout different between strokes which clearly point out to spatial distribution of the stroke information (Lian section 2.2). Nevertheless, Xia teaches a system and method for managing real-time handwriting recognition wherein spatial distribution profile of each stroke in a hand-writing image is determined using for example convolution neural network (Xia [0027],  [0143], [0149], [0189], [0354]).
Therefore, taking the teachings of Lian and Xia as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use information regarding the spatial distribution of the stroke to generate the Chinese character in the target font, since the spatial distribution of the stroke is very important to facilitate and accurately generate the target character in the targeted front.

Regarding claims 2, 16 and 19:
wherein, prior to the acquiring the stroke of the to-be- converted Chinese character in the image and the spatial distribution information of the stroke, the method further comprises:
converting the to-be-converted Chinese character in the image into a to-be-converted Chinese character in a standard font (Lian section 2 method Description and section 2.3 Overall Style Learning, fig. 4, where Lian discloses manually specify the writing trajectory of each stroke for all characters in the standard “Kaiti” font library which is employed as reference data of our system).
Regarding claims 3, 17 and 20:
further comprising:
generating an image comprising the standard stroke information of the target font by using a deep learning network, to acquire the standard stroke information of the target font (Lian section 2 method Description and section 2.3 Overall Style Learning, fig. 4; Xia [0143]-[0144]; where the combination teaches using Neural network or convolution neural network with a plurality of layers for generating to acquire standard stroke and generate the corresponding character and which can be interpreted as deep learning network or a variant and would be and obvious considered by one of ordinary skill in the art).
Regarding claim 11:
wherein the generating the image comprising the standard stroke information of the target font by using the deep learning network further comprises:
acquiring the deep learning network by using a plurality of images comprising different Chinese characters in the target font as training samples; and
inputting an image comprising a standard stroke of the standard font to the deep learning network, to obtain the image comprising the standard stroke information of the target font (Xia [0132], [0149], [0157]-[0158], [0177]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (Automatic generation of Large-Scale Handwriting Font Via Style Learning, Nov. 2016, hereinafter “Lian”) in view of Xia et al. (WO 2014200736 A1, hereinafter “Xia”) and in view Yu et al. (US 20190147336 A1, hereinafter “Yu”).

Regarding claim 12:
Lian in view of Xia fails to explicitly teach wherein the deep learning network is a generative adversarial network.
	However, Yu teaches a method and apparatus of open set recognition and computer readable storage medium wherein generative adversarial network is used to perform Chinese character recognition. Yu further teaches that the use of this particular learning network model for Chinese character recognition is well-known (Yu [0003], [0033]).
Therefore, taking the teachings of Lian, Xia and Yu as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a generative adversarial network as the deep learning network since it is well-known and would make it unnecessary to perform onerous manual marking on data, so as to reduce costs (Yu [0033]).
Allowable Subject Matter
Claims 4-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 28, 2022